On appeal, appellant argues that the hearing officer abused
                his discretion when he affirmed appellant's termination because she had
                client consent for her conduct, she did not receive progressive discipline,
                and introducing her sister to a client's power of attorney did not violate
                client confidentiality or any administrative code. Additionally, appellant
                argues that by affirming the termination for reasons other than those in
                the specificity of charges document, the hearing officer violated
                evidentiary rules and appellant's due process rights. Respondents
                disagree.
                            On judicial review, this court, like the district court, reviews
                the administrative decision for an abuse of discretion. Knapp v. State,
                Dep't of Prisons, 111 Nev. 420, 423, 892 P.2d 575, 577 (1995); see also NRS
                233B.135(3). This court reviews pure questions of law de novo, but will
                give deference to the agency's decision concerning a question of fact if it is
                supported by substantial evidence. Knapp, 111 Nev. at 423, 892 P.2d at
                577. "Substantial evidence is evidence that a reasonable person could
                accept as adequately supporting a conclusion." Vredenburg v. Sedgwick
                CMS, 124 Nev. 553, 557 n.4, 188 P.3d 1084, 1087 n.4 (2008) (internal
                quotation omitted).
                            Having reviewed appellant's arguments and the record on
                appeal, we conclude that substantial evidence supports the hearing
                officer's determinations that appellant breached client confidentiality and
                violated relevant administrative codes and the employer's policies.
                Multiple employees testified as to the employer's policies and the
                standards of professional conduct for licensed social workers, particularly
                those who investigate claims of elder abuse and exploitation, and the
                record supports the finding that appellant's actions violated those

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                standards. See Nellis Motors v. State, DMV, 124 Nev. 1263, 1269-70, 197
                P.3d 1061, 1066 (2008) (explaining that on judicial review, this court will
                not reweigh the evidence, reassess witness credibility, or substitute the
                administrative agency's judgment with our own).
                              Appellant also argues that termination is too severe; however,
                she primarily relies on a case that involved off-duty conduct, which is
                clearly distinguished from the circumstances here, where appellant's
                conduct in question occurred in her capacity as a state employed social
                worker. Moreover, not only does state law and the employer's discipline
                guidelines allow for termination for the type of misconduct that the
                hearing officer determined appellant engaged in, but it is undisputed that
                appellant had previously received a written reprimand regarding similar
                conduct. Accordingly, the hearing officer's decision to affirm the
                termination of appellant's employment was not arbitrary or capricious, or
                affected by clear error, and thus, we affirm the district court's denial of
                appellant's petition for judicial review.   See Knapp., 111 Nev. at 424-25,
                892 P.2d at 577-78 (setting forth the standard of review for this court
                when reviewing an administrative officer's decision).
                              It is so ORDERED.'




                                         Hardesty



                Pirraguirre          T                      Cherry

                       "Having considered appellant's remaining arguments, we conclude
                that they lack merit.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                cc: Hon. James E. Wilson, District Judge
                     Madelyn Shipman, Settlement Judge
                     Law Office of Daniel Marks
                     Attorney General/Reno
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) 1947A